 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE
 7    HOWARD J. MEYER, JR, et al.,                       CASE NO. C17-1218RSM
 8                   Plaintiffs,                         MINUTE ORDER
 9            v.
10    BAYERISCHE MOTOREN WERKE AG, et
      al.,
11
                     Defendants.
12

13
            The following MINUTE ORDER is made by direction of the Court, the Honorable
14
     Ricardo S. Martinez, Chief United States District Judge:
15
            On October 22, 2018, the parties filed a Joint Motion and Stipulation for a Continuance
16

17   of the Trial Date and Expert Disclosure Deadline. Dkt. #41. The parties indicate that one of the

18   plaintiffs is scheduled to undergo surgery allegedly related to the accident at the center of this

19   dispute. The parties also indicate that liability discovery is almost complete, with further
20   discovery as to damages anticipated. As a result, the parties request that the Court strike the
21
     current trial date, continue the deadline for disclosure of expert testimony, and schedule a status
22
     conference on January 22, 2019, to set new dates for trial and pretrial filings.
23
     ///
24

25   ///

26   ///




     MINUTE ORDER – 1
              At this time, the Court STRIKES the Joint Motion.1 The Court will not vacate the trial
 1

 2   date without setting a new trial date and does not believe that a status conference with the Court

 3   is necessary to set a new trial date.2 The Court also notes that the parties appear to seek

 4   continuances of other pending deadlines that they do not clearly identify. Dkt. #41 (discussing
 5
     further discovery left to be accomplished, requesting a date for disclosure of expert reports after
 6
     the close of discovery, and discussing medical discovery necessary after recovery from surgery
 7
     in January, 2019). Nothing in this Minute Order prevents the parties from refiling their request
 8
     for a continuance of the trial date to a date the parties believe the case will be ready for trial or
 9

10   from requesting modifications to the Court’s current scheduling order, as subsequently modified.

11   Dkts. #25, #38, and #40.
12            Dated this ___ day of October, 2018.
13

14
                                            WILLIAM M. MCCOOL
15                                          Clerk
16                                          /s/ Paula McNabb
17                                          Deputy Clerk

18

19

20

21

22

23

24
     1
25    The Court notes that the parties’ Joint Motion is procedurally improper as it is undated and not
     properly signed as provided by the Court’s Electronic Filing Procedures. See LCR 10(e)(4).
26   Counsel are reminded that they are expected to be familiar with the Court’s local rules.
     2
         To the extent necessary, counsel may coordinate with the Courtroom Deputy.


     MINUTE ORDER – 2
